DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the seal in L4 is unclear if it is a second seal or the same seal as the seal in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hiddessen et al. (US 2012/0152369).
Regarding claim 11, Hiddessen et al. teach:
11. A system for fluid delivery to a microfluidic chip, the system comprising: 
the microfluidic chip (e.g., cassette 54); 
a manifold (72) supporting the microfluidic chip (¶ 0046 & Figs. 2, 16) and comprising: 
a manifold inlet (320) and a manifold outlet (76), the manifold fluid coupled with the microfluidic chip (see Fig. 16 for example), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets (see annotated Fig. 16) fluidly coupled to the manifold inlet (320) by a first set of branching fluidic pathways (see annotated Fig. 16 for example), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching fluidic pathways (see annotated Fig. 16), 
wherein the set of outlets and the set of inlets are symmetrically opposed across a manifold axis (see annotated Fig. 16), and 
wherein morphology of the first and the second sets of branching fluidic pathways is capable of providing uniform distribution of flow from the set of outlets, across a region over the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets during use of the system (¶ 0043); and 
a seal between the microfluidic chip and the manifold (¶ 0040).  


    PNG
    media_image1.png
    639
    755
    media_image1.png
    Greyscale

With regard to limitations in claims 11, 12, 13 (e.g., “…during use of the system”, during use”, “…that promotes uniform flow across the region during use”, “promoting uniform flow 

Regarding claims 12-21, Hiddessen et al. teach:
12. The system of Claim 11, wherein each branching fluidic pathway of the first and the second sets of branching fluidic pathways comprises a length and a spacing relative to adjacent branching fluidic pathways capable of promoting uniform flow across the region during use (¶ 0043).  
13. The system of Claim 11, wherein the first set of branching fluidic pathways has branching fluidic pathways of a uniform length, capable of promoting uniform flow across the region (¶ 0043).  
14. The system of Claim 11, wherein the first set of branching fluidic pathways comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets (see Fig. 16 for example).  
15. The system of Claim 14, wherein the second set of branching fluidic pathways comprises a set of sequentially converging pathways, from an upstream direction to a downstream direction, that terminate at the manifold outlet (see Fig. 16 for example).  
16. The system of Claim 11, wherein the region is a recessed region (e.g., receiving area 230; recess 294), wherein the recessed region comprises a first tier (e.g., seat) and a second tier (i.e., depth of the platform 280) deeper than the first tier within the manifold (see Figs. 13, 15 for example), at least one of the first tier and the second tier comprising a seal (154) configured to seal an interface between the manifold and the microfluidic chip (see ¶ 0126 for example), and wherein the set of openings open into peripheral regions of a surface of the manifold defined by the second tier (see Fig. 15 for example).  
17. The system of Claim 16, wherein the first tier and the second tier define a gap (i.e., gap of the receiving area 230; recess 294) between the region of the microfluidic chip and the manifold, wherein the gap is exposed to receiving fluid flow from the set of outlets to the set of inlets (see Fig. 20 for example).  
18. The system of Claim 17, wherein the microfluidic chip is exposed to the gap and configured to receive fluid flow from within the gap (see Figs. 15, 20 for example).  
19. The system of Claim 16, further comprising a clamp (e.g., hinged clamps ¶ 0089; hooks 164 ¶ 0087) comprising an operation mode for biasing the microfluidic chip against the seal (see ¶ 0087 for example).  
20. The system of Claim 11, further comprising a fluid delivery module (62) comprising: a cartridge having a set of chambers (192, 194, 196) that contain the at least one fluid for processing a biological sample (¶ 0075), and an actuator (64, 66) coupled to an opener configured to access at least one chamber of the set of chambers (¶ 0097), wherein the cartridge is capable of rotating about a shaft having an axis, in order to align a chamber of the set of chambers with the opener (¶ 0069).  
21. The system of Claim 20, further comprising a reservoir (e.g., well 172) coupled to the manifold inlet and aligned with a fluid transmitter coupled to the opener, wherein a content of the chamber is configured to pass from the fluid transmitter into the reservoir (see ¶ 0069 & Fig. 16 for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. (US 2013/0287645).

the microfluidic chip (i.e., midsection of 110); 
a manifold (upstream/downstream of 110) comprising: 
a manifold inlet (140) and a manifold outlet (140), the manifold fluid coupled with the microfluidic chip (¶ 0044), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching fluidic pathways (see annotated Fig. 9), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching fluidic pathways (see annotated Fig. 9), 
wherein the set of outlets and the set of inlets are symmetrically opposed across a manifold axis (see annotated Fig. 9), and 
wherein morphology of the first and the second sets of branching fluidic pathways is capable of providing uniform distribution of flow from the set of outlets, across a region over the microfluidic chip (see annotated Fig. 9) when the microfluidic chip is interfaced with the manifold, and to the set of inlets during use of the system (it is noted that since all structural elements are taught the capability would be taught); and 
a seal (130).  
Regarding claim 11, although Shaikh et al. do not teach separate parts for the microfluidic chip and the manifold, it would have been obvious to one of ordinary skill in the art 


    PNG
    media_image2.png
    812
    1116
    media_image2.png
    Greyscale

With regard to limitations in claims 11, 12, 13 (e.g., “…during use of the system”, during use”, “…that promotes uniform flow across the region during use”, “promoting uniform flow across the region”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use 

Regarding claims 12-15, Shaikh et al. teach:
12. The system of Claim 11, wherein each branching fluidic pathway of the first and the second sets of branching fluidic pathways comprises a length and a spacing relative to adjacent branching fluidic pathways (see Fig. 9 for example) capable of promoting uniform flow across the region during use (it is noted that since all structural elements are taught the capability would be taught).  
13. The system of Claim 11, wherein the first set of branching fluidic pathways has branching fluidic pathways of a uniform length (see Fig. 9 for example), capable of promoting uniform flow across the region (it is noted that since all structural elements are taught the capability would be taught).  
14. The system of Claim 11, wherein the first set of branching fluidic pathways comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets (see Fig. 9 for example).  
15. The system of Claim 14, wherein the second set of branching fluidic pathways comprises a set of sequentially converging pathways, from an upstream direction to a downstream direction, that terminate at the manifold outlet (see Fig. 9 for example).  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
10/15/2021 Drawings objections and 35 U.S.C. §112 rejections have been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handique et al. (WO 2007/044917) teach a system comprising a microfluidic chip and a manifold, see Figs. 1-4 for example.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798